       Case 2:19-cr-00111-WBS Document 30 Filed 06/04/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     KENNY LOSITO
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case Nos. 2:19-cr-074 WBS
                                                             2:19-cr-111 WBS
12                   Plaintiff,
                                                  STIPULATION AND ORDER TO CONTINUE
13           v.
14   KENNY LOSITO,                                 DATE:           June 8 and 15, 2020
                                                   TIME            9:00 a.m.
15                   Defendant.                    JUDGE:          Hon. William B. Shubb
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Colleen Kennedy, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P. Negin,

20   attorneys for Kenny Losito, that the sentencing dates schedule for June 8, 2020 in case number

21   19-cr-74 and June 15, 2020 in case number 19-cr-111, should be vacated, consolidated and

22   scheduled for August 24, 2020.
23           Mr. Losito wishes to exercise his right to appear in person in court for his sentencings.
24   Thus, in light of the COVID-19 pandemic and the Court’s General Orders 610-618, Mr. Losito
25   requests that the Court continue his sentencing until August 24, 2020, or such time thereafter
26   when he can be present before the Court.
27           The parties have met and conferred and agree with the United States Probation Office
28   that the sentencings for both cases should occur on the same date. The parties intend to amend
      Stipulation and [Proposed] Order               -1-
      to Continue Sentencing
       Case 2:19-cr-00111-WBS Document 30 Filed 06/04/20 Page 2 of 3



1    the current plea agreement to reflect this understanding.
2            Based upon the foregoing, the parties stipulate and agree that the sentencings be
3    scheduled for August 24, 2020.
4    DATED: June 2, 2020                          Respectfully submitted,

5
                                                  HEATHER E. WILLIAMS
6                                                 Federal Defender

7                                                 /s/ Lexi P. Negin
                                                  LEXI P. NEGIN
8                                                 Assistant Federal Defender
                                                  Attorney for KENNY LOSITO
9
     DATED: June 2, 2020                          MCGREGOR W. SCOTT
10                                                United States Attorney
11
                                                  /s/ Colleen Kennedy
12                                                COLLEEN KENNEDY
                                                  Assistant United States Attorney
13                                                Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order               -2-
      to Continue Sentencing
       Case 2:19-cr-00111-WBS Document 30 Filed 06/04/20 Page 3 of 3



1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order.
5            It is therefore, ORDERED that case numbers 19-cr-74 and 19-cr-111 are consolidated for
6    one sentencing hearing. It is further ORDERED, that the sentencings currently scheduled for
7    June 8, 2020, and June 15, 2020, are vacated and that sentencing in both cases shall be continued
8    to August 24, 2020 at 9:00 a.m. Formal objections to the Presentence Investigation Report are
9    due to the Court on or before August 10, 2020. Replies to formal objections, if any, are due on
10   or before August 17, 2020.
11           Dated: June 3, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Sentencing
